 In the Matter of UNITED CONTAINER COMPANYandUNITED PAPERWORKERSOF AMERICA, AFFILIATEDWITH CONGRESS FOR INDUSTRIALORGANIZATIONSandUNITED CONTAINER COMPANY SHOP UNION,PARTY TO THE CONTRACTCases Nos. R-1324 and C-1238.Decided April 27, 1939CorrugatedBox and Container ManufacturingIndustry-Settlement:stipu-lation providing for compliance with the Act, including reinstatement withoutback pay,disestablishment of and abrogationof contract with company-domi-nated union-Order: entered onstipulation-InvestigationofRepresentatives:petitionfor, dismissed,in view of order to bargain.Mr. Weldon R. Monson,for the Board.Mr. William F. ,Starsinaic,of Philadelphia, Pa., for the respondent.Mr. Harry LapensoltnandMr. Ben Lapensohn,of Philadelphia,Pa., for the United Container Company Shop Union.Mr. Roscoe L. Barrow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 2, 1938, United Paper Workers of America, hereincalled the U. P. W. A., affiliated with the Congress of Industrial Or-ganizations, filed with the Regional Director for the Fourth Region(Philadelphia,Pennsylvania), a petition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of the United Container Company, herein called the re-spondent, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 2, 1938, the U. P. W. A. filed charges and on Feb-ruary 14, 1939, amended charges with theRegionalDirector for theFourth Region against the respondent, alleging that the respondenthad engaged in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the Act.On January 24, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Article III, See-12 N. L.R. B., No. 62.521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions 3 and 10, and Article II, Section 37, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered a con-solidation of the cases and an investigation of the question concerningrepresentation and authorized the Regional Director to conduct itand to provide for an appropriate hearing on the consolidated casesupon due notice.On February 15, 1939, the Board by the Regional Director issuedits complaint against the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the Act.The complaint, notice of hearing thereon, and a subse-quent notice of postponement of the hearing, were duly served uponthe respondent, the U. P. W. A., and the United Container CompanyShop Union, herein called the Shop Union, a labor organizationallegedly dominated and supported by the respondent.The petition,notice of hearing, and notice of postponement of hearing were alsoserved upon the same parties.Concerning the unfair labor practices the complaint alleged, insubstance, that although a majority of respondent's employees in aunit appropriate for collective bargaining had designated theU. P. W. A. as their representative, the respondent had refused tobargain with the U. P. W. A.; that the respondent caused the ShopUnion to be organized, advised and urged its employees to join it,shut down the plant to enable its employees to attend meetings atwhich the said Shop Union was formed, and contributed financialand other support to it; that the respondent openly disparaged theU. P. W. A. and stated that under no circumstances would the re-spondent recognize it; that in protest thereof, the U. P. W. A. wentout on strike; that the respondent started a back-to-work movementby offering strikers their old positions if they would withdraw fromthe U. P. W. A.; that the respondent offered "Yellow-Dog Contracts"to certain employees with pay increases of from 40 to 50 cents perhour if they should completely renounce their affiliation with theU. P. W. A.; and that the respondent by other acts interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.The respondent thereafter filed its answer dated March 2, 1939, inwhich it admitted the allegations concerning the nature and scope ofits business, the appropriate unit, and the status of U. P. W. A. as alabor organization under the Act, but denied the unfair labor prac-tices as alleged in the complaint.Pursuant to notice and postponement thereof, a hearing was held onMarch 9,10, 13) 14, and 15, 1939, at Philadelphia, Pennsylvania, beforeMartin Raphael, the Trial Examiner duly designated by the Board. UNITED CONTAINER COMPANY523The respondent, the Shop Union, and the Board were represented bycounsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the hearing, on March 15, 1939, a written stipula-tion was entered into by the respondent, the Shop Union, the U. P.W. A., and counsel for the Board, and was included in the record asBoard's Exhibit 14.This stipulation provides as follows :It is hereby stipulated by and between United Container Com-pany, respondent herein; United Paper Workers of America,party herein; and United Container Company Shop Union, partyto the contract; and Weldon P. Monson, attorney for the NationalLabor Relations Board, that:1.Upon charges duly filed by the United Paper Workers ofAmerica, the National Labor Relations Board, by the RegionalDirector for the Fourth Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,49 Stat. 449, and its Rules and Regulations, Series 1, as amended,Article IV, Section 1, issued its Complaint on the 15th day ofFebruary, 1939, against the United Container Company, respond-ent herein.II.Respondent, United Container Company, is and has been,since on or about February 11, 1938, a registered company, withthe office of the Secretary of the Commonwealth, Commonwealthof Pennsylvania, under the Fictitious Names Act, and is organ-ized and is existing by virtue of said Act, having its principal of-fice and place of business in the City and County of Philadelphia,Commonwealth of Pennsylvania, and is now and has continuously,for a long period of time, been engaged at a place of business at12th and Carpenter Streets in the City and County of Philadel-phia, in the Commonwealth of Pennsylvania, in the manufacture,sale and distribution of corrugated boxes and containers.III.The respondent,United Container Company, in thecourse and conduct of its business at its said 12th and CarpenterStreets plant, uses among other things the following materials,supplies or commodities : cardboard, paper, glue, and printingink; and acquires 50% of these materials in states of the UnitedStates other than the Commonwealth of Pennsylvania, and inthe course and conduct of its business, causes, and has continu-ously caused, 50% of its raw materials to be transported in inter-state commerce from and through states of the United Statesother than the Commonwealth of Pennsylvania to its 12th andCarpenter Streets plant in the City and County of Philadelphia,in the Commonwealth of Pennsylvania, and there these rawmaterials are manufactured by the respondent into the productsenumerated in paragraph II above. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. The respondent, United Container Company, manufac-tures the products set forth above in paragraph II at its 12thand Carpenter Streets plant, and causes, and has continuouslycaused, approximately 35% of these products produced by it tobe sold and transported in interstate commerce from its 12thand Carpenter Streets plant to, into and through states of theUnited States other than the Commonwealth of Pennsylvania.The total amount of products manufactured, sold and distributedby the respondent at its 12th and Carpenter Streets plant forthe year 1938 and since the respondent began its operations atsaid location, was approximately $250,000.V. The respondent, United Container Company, is engaged ininterstate commerce within the meaning of the National LaborRelations Act and the decisions of the United States SupremeCourt thereunder.VI. The respondent, United Container Company, in the courseand conduct of its business at its 12th and Carpenter Streetsplant, as above set forth, employs approximately 56 employeesincluding supervisory, office and clerical help.VII. The taking of further testimony or evidence before theTrial Examiner in this matter and making the findings of factsand conclusions by the Board pursuant to the provisions of theNational Labor Relations Act, are hereby expressly waived bythe respondent and the United Container Company Shop Union,partly to the contract herein.VIII. Upon this stipulation if approved by the National LaborRelations Board and upon the pleadings herein, an Order mayforthwith be entered by said Board and by the appropriateUnited States Circuit Court of Appeals, without further noticeof application for enforcement, provided as follows :IX. The respondent, United Container Company, and itsofficers, agents, successors and assigns shall:1.Cease and desist(a)From, in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization to form, join, or assist labor organizations in gen-eral and United Paper Workers of America, in particular, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the National Labor Relations Act;(b)From discouraging membership in United Paper Workersof America, affiliated with Congress for Industrial Organiza-tions, or any other labor organization of its employees or en- UNITED CONTAINER COMPANY525couragingmembership in United Container Company ShopUnion, party to the contract, or its successor, or successors, orany other labor organization of its employees;(c)From recognizing the United Container Company ShopUnion, party to the contract, as the exclusive representative ofits employees;(d) From refusing to bargain collectively with United PaperWorkers of America, affiliated with the Congress for IndustrialOrganizations, as the exclusive representative of its maintenanceand production employees at its 12th and Carpenter Streetsplant, exclusive of supervisory employees having power to hireand fire, office and clerical employees, and salesmen;(e)From, in any manner dominating or interfering withthe administration of United Container Company Shop Union,party to the contract, or its successor, or successors, and with theformation or administration of any other labor organization ofits employees, and from contributing aid or support to saidorganization; from recognizing or dealing in any manner withUnited Container Company Shop Union, party to the contract,or any successor thereto, or any group that purports to representsaid organization; or from forming or maintaining any groupsor designating any individuals to act as the representative of theemployees for the purposes of collective bargaining respectingany terms or conditions of employment;(f)From giving effect to its contract with United ContainerCompany Shop Union, party to the contract;2.Take the following affirmative action which the Boardfinds will effectuate the purposes of the Act :(a)Withdraw all recognition from United Container Com-pany Shop Union as the representative of its employees or anyof them for the purposes of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment; and so disestab-lish said United Container Company Shop Union as the repre-sentative of its employees;(b)Upon request, bargain collectively with United PaperWorkers of America, affiliated with Congress for IndustrialOrganizations, as the exclusive representative of all its mainte-nance and production employees at its 12th and Carpenter Streetsplant, excluding supervisory employees having power to hireand fire, office and clerical employees, together with salesmen.in respect to rates of pay, wages, hours of employment, and otherconditions of employment;(c)Offer to each of the employees named in Appendix "A"annexed hereto and made a part hereof, on or before May 10, 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD1939, full and unconditional reinstatement, without back pay, totheir former positions without loss of seniority to such extentas previously enjoyed, and without prejudice to any rights andprivileges previously enjoyed by them ;(d) Inform in writing the officers of United Container Com-pany Shop Union, party to the contract that respondent will not,in any manner, deal with or recognize United Container Com-pany Shop Union;(e) Inform all of its officials and agents, including its generalmanager, Murray Weiner, and its plant superintendent, CharlesAlbanese, and its representatives, Lester Kardon and EugeneKardon, together with all others employed in a supervisorycapacity that they shall not threaten employees in any mannerbecause of their membership in any labor organization in general,or the United Paper Workers of America in particular;(f)Post and keep visible in a prominent place in each depart-ment of respondent's 12th and Carpenter Streets plant for aperiod of sixty (60) days after receipt of approval of this stipu-lation, copies of the Order entered by the National Labor Rela-tions Board and notices stating that the respondent will cease anddesist in the manner aforesaid, and respondent will take theaffirmative action as aforesaid;(g)Notify the Regional Director for the Fourth Region inwriting of compliance with the foregoing Order within thirty(30) days from the date of its entry by the Board.X. It is stipulated and agreed that the appropriate UnitedStates Circuit Court of Appeals may, upon application of theNational Labor Relations Board, enter a decree enforcing theaforesaid Order of the Board, the respondent and United Con-tainer Company Shop Union hereby expressly waiving theirrights to contest the decree in the appropriate Circuit Court ofAppeals, and, further, said application may be made at any timeconvenient to said Board, the respondent and United ContainerCompany Shop Union expressly waiving their rights to receivenotice of the filing by the National Labor Relations Board ofsaid application for the entry of such a decree.XI. It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board.On March 29,1939, the respondent, the Shop Union, the U. P. W. A.,and counsel for the Board entered into an amendment to the above-mentioned stipulation inserting the words "record and" after thewords "and upon the" appearing in paragraph VIII.On April 3, 1939, the Board issued an order approving the abovestipulation, as amended, making it part of the record, and transfer- UNITED CONTAINER COMPANY527ring the proceeding to the Board for the purpose of entry of a decisionand order by the Board pursuant to the provisions of the stipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a company registered with the office of theSecretary of the Commonwealth of Pennsylvania, under the FictitiousNames Act, by virtue of which it is organized. It has its principaloffice and place of business in Philadelphia, Pennsylvania, where it isengaged in the manufacture, sale, and distribution of corrugatedboxes and containers.The principal raw materials used by respond-ent are cardboard, paper, glue, and printing ink.Fifty per cent ofthe raw materials used in 1938 were shipped to respondent's Phila-delphia office from points outside of Pennsylvania.The productsmade at the Philadelphia plant during 1938 grossed approximately$250,000.Approximately 35 per cent of these products were shippedto points outside of Pennsylvania.We find that the operations described above constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, asamended, and the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tionsBoard hereby orders that the United Container Company,Philadelphia, Pennsylvania, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization to form,join, or assist labor organizations in general and United PaperWorkers of America, in particular, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in United Paper Workers of Amer-ica,affiliatedwith Congress of Industrial Organizations, or anyother labor organization of its employees or encouraging membershipin United Container Company Shop Union, party to the contract, orits successor, or successors, or any other labor organization of itsemployees; 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Recognizing the United Container Company Shop Union,party to the contract, as the exclusive representative of its employees;(d)Refusing to bargain collectively with United Paper Workersof America, affiliated with the Congress of Industrial Organizations,as the exclusive representative of its maintenance and productionemployees at its 12th and Carpenter Streets plant, exclusive of su-pervisory employees having power to hire and fire, office and clericalemployees, and salesmen;(e) In any manner dominating or interfering with the adminis-tration of United Container Company Shop Union, party to the con-tract, or its successor, or successors, and with the formation or ad-ministration of any other labor organization of its employees, andfrom contributing aid or support to said organization; from recog-nizing or dealing in any manner with United Container CompanyShop Union, party to the contract, or any successor thereto, or anygroup that purports to represent said organization; or from formingor maintaining any groups or designating any individuals to act asthe representative of the employees for the purposes of collectivebargaining respecting any terms or conditions of employment;(f)Giving effect to its contract with United Container CompanyShop Union, party to the contract.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act:(a)Withdraw all recognition from United Container CompanyShop Union as the representative of its employees or any of them forthe purposes of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment; and so disestablish said United ContainerCompany Shop Union as the representative of its employees;(b)Upon request, bargain collectively with United Paper Workersof America, affiliated with Congress of Industrial Organizations, asthe exclusive representative of all its maintenance and production em-ployees at its 12th and Carpenter Streets plant, excluding supervisoryemployees having power to hire and fire, office and clerical employees,together with salesmen, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(c)Offer to each of the employees named in Appendix "A" annexedhereto and made a part hereof, on or before May 10, 1939, full andunconditional reinstatement, without back pay, to their former posi-tions without loss of seniority to such extent as previously enjoyed, andwithout prejudice to any rights and privileges previously enjoyed bythem ;(d) Inform in writing the officers of United Container CompanyShop Union, party to the contract that respondent will not, in any UNITED CONTAINER COMPANY529manner, deal with or recognize United Container Company ShopUnion;(e) Inform all of its officials and agents including its generalmanager, Murray Weiner, and its plant superintendent, Charles Al-banese, and its representatives, Lester Kardon and Eugene Kardon,together with all others employed in a supervisory capacity thatthey shall not threaten employees in any manner because of theirmembership in any labor organization in general, or the UnitedPaper Workers of America in particular;(f)Post and keep visible in a prominent place in each departmentof respondent's 12th and Carpenter Streets plant for a period ofsixty (60) days after receipt of approval of this stipulation, copiesof the order entered by the National Labor Relations Board andnotices stating that the respondent will cease and desist in the man-ner aforesaid, and respondent will take the affirmative action asaforesaid;(g)Notify the Regional Director for the Fourth Region in writingof compliance with the foregoing Order within thirty (30) daysfrom the date of its entry by the Board.AND IT ISFURTHER ORDEREDthat the petition for an investigationand certification of representatives pursuant to Section 9 (c) ofthe Act, filed by United Paper Workers of America, affiliated withtheCongress of Industrial Organizations, be, and it hereby is,dismissed.APPENDIX "A"Alvin BeamanLeonard MerlinoGeorge BarberNicholas MicucciAnthony Di BelloJoseph Di BelloAngelo PerdicaroJames MilazzoJames PalliziJerry SorianoPhilip GagliardiJohn FanelliCarmine Cianfrani